TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00566-CV



                                     David Fernea, Appellant

                                                   v.

                      Merrill Lynch Pierce Fenner & Smith, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-09-002195, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On February 26, 2013, the parties’ filed their joint status report on abatement,

requesting that the case continue to be abated until September 1, 2013, due to ongoing settlement

negotiations. The request is granted, and the case will remain abated until further order of this Court.

The parties shall submit either a motion to reinstate or a joint status report concerning the status of

settlement negotiations no later than September 1, 2013.



                                                _____________________________________________

                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: March 22, 2013